February 27, 2014




                                  JUDGMENT

                  The Fourteenth Court of Appeals
 FLEMING & ASSOCIATES, L.L.P N/K/A FLEMING, NOLEN & JEZ, L.L.P.,
                    Appellant/Cross-Appellee

NO. 14-12-00582-CV                            V.

   DANIEL P. BARTON, THE BARTON LAW FIRM AND THE JOHNSON-
         BARTON JOINT VENTURE, Appellees/Cross-Appellants
                 ________________________________

      This cause, an appeal from the judgment in favor of appellees, Daniel P.
Barton, the Barton Law Firm and the Johnson-Barton Joint Venture, signed March
23, 2012, was heard on the transcript of the record. We have inspected the record
and find error in the judgment. We therefore REFORM the judgment of the court
below to REMOVE all portions of the judgment awarding trial and conditional
appellate attorneys’ fees to appellees/cross-appellants, Daniel P. Barton, the Barton
Law Firm, and the Johnson-Barton Joint Venture.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

       We order that each party shall pay its costs by reason of this appeal.   We
further order this decision certified below for observance.